— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 16, 1981, convicting him of rape in the first degree, sodomy in the first degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon our review of the record, we find the evidence of guilt to be overwhelming, and consider the alleged errors, if any, to be harmless (People v Johnson, 57 NY2d 969; People v Mobley, 56 NY2d 584; People v Echeveria-Brand, 100 AD2d 974). Thompson, J. P., Weinstein, Brown and Boyers, JJ., concur.